NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANNA MARIA PREZIO, individual,                  No. 15-55545

               Plaintiff-Appellant,              D.C. No. 2:14-cv-02778-CBM-JPR

   v.
                                                 MEMORANDUM*
 BANK OF AMERICA CORPORATION,
 Successor Countrywide Home Loans, Inc.
 Servicing Agent; et al.,

               Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Anna Maria Prezio appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6) on the basis of res

judicata, Manufactured Home Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1025

(9th Cir. 2005), and we affirm.

      The district court properly dismissed Prezio’s action as barred by the

doctrine of res judicata because her claims were raised, or could have been raised,

in her prior state court action against the same parties, which resulted in a final

adverse judgment on the merits. See id. at 1031 (“To determine the preclusive

effect of a state court judgment federal courts look to state law.”); see also MHC

Fin. Ltd. P’ship v. City of San Rafael, 714 F.3d 1118, 1125-26 (9th Cir. 2013)

(setting forth elements of res judicata under California law).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Because we affirm the dismissal on the basis of res judicata, we do not

consider Prezio’s arguments addressing the merits of her claims.

      AFFIRMED.




                                           2                                    15-55545